       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 1 of 11   1
     IblWnovC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SARAH NOVIO,

4                     Plaintiff,

5                v.                                17 Civ. 5648 (RWS)

6    THE NEW YORK ACADEMY OF ART,
     et al.,
7
                      Defendants.                  Conference
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   November 21, 2018
10                                                 12:00 p.m.

11   Before:

12                           HON. ROBERT W. SWEET,

13                                                 District Judge

14                                 APPEARANCES

15   JOHN HOWLEY
          Attorney for Plaintiff
16
     SCHLAM STONE & DOLAN LLP
17        Attorneys for Defendants
          New York Academy of Art,
18        NYAA Holdings, Kratz and Bowland
     BY: JOSHUA WURTZEL
19        HILLARY S. ZILZ

20   MORRISON COHEN LLP
          Attorneys for Defendant Schuman
21   BY: BASIL C. SITARAS

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 2 of 11     2
     IblWnovC

1              THE COURT:    Please be seated.     Thank you.

2              Novio.

3              MR. HOWLEY:    Good afternoon, your Honor.       John Howley,

4    for the plaintiff, Sarah Novio.       You have had extensive

5    briefing.

6              THE COURT:    OK.   I've read the briefs.     A reply brief

7    may be filed.

8              Now, having done that, can we eliminate all this

9    nonsense?    Where are we with the motion to compel?

10             MR. HOWLEY:    We've whittled it down to three fairly

11   simple issues.

12             THE COURT:    Which are?

13             By the way, are we ready for this today, the motion to

14   compel?

15             MR. HOWLEY:    Yes, your Honor.

16             THE COURT:    OK.

17             MR. HOWLEY:    The first is we have two interrogatories.

18   One asks for the identity of individuals who conducted any

19   investigation into plaintiff's claims of sexual harassment, and

20   the other is for the identities of any individuals who were

21   interviewed, questioned or asked to provide information in

22   connection with those investigations.        Those are plaintiff's

23   interrogatories No. 6 and 7.

24             The information is relevant, your Honor, relevant both

25   to plaintiff's claims and to the affirmative defenses that they


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 3 of 11      3
     IblWnovC

1    acted in good faith and that they complied with all of their

2    procedures.

3              THE COURT:    Right.

4              MR. HOWLEY:    I don't think a privilege objection has

5    been asserted with respect to these two interrogatories.

6    Certainly there's no privilege log with respect to the

7    interrogatories, and I don't know how the identities of the

8    people who conducted the investigation could be privileged,

9    because you would have to know that information in order to

10   determine whether or not the substance was privileged.

11             We'd ask that they be ordered to identify the people

12   who conducted the investigation and anyone who was interviewed,

13   questioned or asked to provide information.

14             THE COURT:    Right.

15             MR. HOWLEY:    The second one involves documents.        We've

16   asked for any documents concerning an investigation into

17   plaintiff's claims, any related communications and any

18   documents concerning any meetings or discussions.

19             THE COURT:    And that's where we have the privilege.

20             MR. HOWLEY:    That's where we have the privilege

21   assertion, your Honor.

22             The privilege log that the academy has given us, which

23   is five months after their objections, but the real problem is

24   it doesn't give us the dates when any documents were created,

25   the authors of any of the documents, the addressees or


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 4 of 11        4
     IblWnovC

1    recipients of any of the documents.

2              THE COURT:    It doesn't comply with the rule.

3              MR. HOWLEY:    It does not, your Honor.

4              THE COURT:    OK.

5              MR. HOWLEY:    And so we'd ask that those documents be

6    produced.

7              And then the third, we've asked for documents

8    concerning any investigations into the claims made by

9    plaintiff's classmates that they were also sexually harassed by

10   the same professor.

11             Now, this one I don't think they've asserted a

12   privilege objection to, but they have argued relevance.            We've

13   provided the Court with some case law in our briefs.          This is

14   relevant to the academy's intent.       What the academy is saying

15   is they acted in good faith at all times; they complied with

16   all of their procedures.       And we believe we're entitled to see,

17   do they comply with their procedures, or do they just brush off

18   these claims against this one particular professor?          We haven't

19   asked for all claims of sexual harassment.

20             We've only asked for documents concerning claims by

21   three other students against the same professor, who my client

22   claims sexually harassed her.

23             That is the sum and substance of the motion to compel.

24   I'll wait to address sanctions.

25             THE COURT:    Yes.


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 5 of 11      5
     IblWnovC

1              MR. HOWLEY:    Thank you, your Honor.

2              MR. WURTZEL:    Good afternoon, your Honor.       Josh

3    Wurtzel, from Schlam Stone & Dolan, for the academy.

4              Just as a threshold issue, your Honor, I think your

5    Honor might have been alluding to this at the beginning, this

6    motion was incredibly premature.

7              THE COURT:    Let's not get into that.      We don't need

8    it.   You all have had a great deal of difficulty with the case.

9    The case is a difficult case, for obvious reasons, and counsel

10   seem to have adopted the animus of their clients toward it.           I

11   don't know that as a fact, but it's got that whiff, so let's

12   skip over that.

13             MR. WURTZEL:    Sure.

14             THE COURT:    Let's just get this case moving.

15             MR. WURTZEL:    If I could, your Honor, take it actually

16   out of order?

17             THE COURT:    You may.

18             MR. WURTZEL:    Regarding the last thing that Mr. Howley

19   mentioned, category No. 3, which is documents related to

20   complaints that students other than the plaintiff made --

21             THE COURT:    Yes, I heard him.

22             MR. WURTZEL:    Right.   Mr. Howley says that that's

23   relevant to intent.

24             First of all, your Honor, this case, after your

25   Honor's motion to dismiss decision, this case is about


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 6 of 11   6
     IblWnovC

1    retaliation.    It's not about harassment.      It's about

2    retaliation, and the case law holds, that we've included in our

3    briefs, the case law holds that evidence of one type of

4    unlawful conduct is not relevant as evidence of intent for

5    another type of unlawful conduct, so even if there were

6    evidence of harassment against students other than the

7    plaintiff, that evidence is not relevant to the retaliation

8    claims.

9              THE COURT:    OK.

10             MR. WURTZEL:    OK?   So certainly the request for

11   documents related to harassment or complaints of harassment by

12   other students, that's not relevant to the retaliation claims

13   that the plaintiff has here.      And certainly, your Honor, in

14   considering the scope of plaintiff's discovery here, I think

15   it's important to note that in addition to just being a

16   retaliation case with a small, limited breach of contract

17   claim, the plaintiff has actually waived all claims for damages

18   based on emotional distress, so this is just a lost wages case.

19   This case from when it was brought is a tiny fraction of what

20   it once was, and thus, the discovery has to coincide with that.

21             Regarding documents related to claims -- documents

22   related to the academy's response to claims of harassment by

23   other students, in the papers and in my adversary's oral

24   presentation just now, there is no factual basis that they've

25   put forward to believe that there was any retaliation against


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 7 of 11     7
     IblWnovC

1    any students other than the plaintiff here.        So what they're

2    asking for is, Well, if there was retaliation against students

3    other than the plaintiff, well, those documents might be

4    relevant to show that the academy had some type of retaliatory

5    intent against the plaintiff.

6              The problem is that that's a fishing expedition.

7    They're looking for any documents that might be out there

8    without being able to articulate some specific reason to

9    believe -- some facts, having been through discovery now for

10   months, showing that there's a reason to believe that these

11   documents exist or that there was retaliation against other

12   students.

13             For those reasons, your Honor, the motion to compel

14   documents related to complaints that other students made and

15   the academy's response should be denied.

16             The second one about, the second category of documents

17   related to the plaintiff's claims as well as the academy's

18   response, so there's not a dispute that we've produced the

19   documents that relate to that.      The dispute here is whether the

20   academy has properly asserted privilege over otherwise

21   privileged documents.     OK?   They have two arguments in response

22   of why privilege is waived.

23             The first argument is that it wasn't timely, that we

24   didn't assert privilege in our written response.         Well, in our

25   written responses, we said we would meet and confer about what


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 8 of 11        8
     IblWnovC

1    we would produce, about the scope of what would be responsive

2    or relevant to the document requests.        We then had a

3    meet-and-confer, and during that meet-and-confer we said we

4    would produce documents but many of those documents will be

5    privileged and we'll include it on a privilege log.          And then

6    when we were done producing those documents, we produced the

7    privilege log.

8              We couldn't have possibly asserted privilege when we

9    served our written responses because at that time we hadn't

10   actually agreed to produce anything.       We still had to meet and

11   confer on it.    Nor could we have produced a privilege log

12   before we were done producing the documents because we wouldn't

13   have known what documents were privileged.        We can't just

14   assert, and the rules don't allow us to just assert, privilege

15   in the abstract and say there might be privileged documents,

16   and in fact, that's what the plaintiff is complaining about.

17             Respectfully, your Honor, the time at which we served

18   our privilege log is perfectly consistent with when every other

19   party in a case serves a privilege log, which is at the end of

20   the document production.      That's exactly what we did here.

21             The second argument is that the privilege log doesn't

22   comply with Rule 26 and with Local Rule 26(2).

23             Your Honor, that's not the case.       While the privilege

24   log is not a document-by-document log, Local Rule 26 (2)

25   doesn't require that.     OK?   We've included in the privilege log


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 9 of 11        9
     IblWnovC

1    the categories of documents.      If the plaintiff wants to come in

2    and challenge and say these types of documents are not

3    privileged, the plaintiff has the information to do that, and

4    I'll represent on the Court that the investigation the

5    plaintiff was referencing was conducted by counsel, and I'm

6    happy to amend the privilege log to indicate that.

7              Your Honor, the third category, which was about the

8    interrogatories, as I just said, this was an investigation that

9    was conducted by counsel.      We're happy to amend our

10   interrogatory responses to indicate that.

11             What we did in the interrogatory responses was, the

12   reason that we didn't have a very specific privilege objection

13   in the first instance was because we actually narrowed the

14   portion of the interrogatory that we were responding to.           They

15   asked for any investigation, and we made clear in our response

16   that we were responding only with respect to an investigation

17   that was conducted outside the context of litigation.          We said

18   that there was no investigation, which was true.

19             What they're now arguing is, Well, hold on a second,

20   wasn't there an investigation in the context of litigation?

21   And that's correct, there was, and the plaintiff has known

22   about it for years because she was interviewed as part of that

23   investigation.    OK?   And we are now asserting privilege.        To

24   the extent that we're required to -- to the extent that the

25   interrogatory is now requesting more than just the


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 10 of 11      10
     IblWnovC

1    non-litigation-context investigation, we're asserting privilege

2    over details about the investigation that was conducted by

3    counsel.

4               Certainly the people who were interviewed, the people

5    who counsel chose to interview and other details about the

6    investigation are privileged, and certainly at a deposition,

7    they could ask more specific questions and we'll object based

8    on privilege and we can raise that at the time.          But when it

9    comes to who an attorney-investigator decided to interview,

10   that's going to be protected by privilege, your Honor.

11              THE COURT:    Anything from the plaintiff?

12              MR. HOWLEY:    Your Honor, I'll just point out that

13   their response was in April of 2018.

14              THE COURT:    I'm not going to worry about that.

15              MR. HOWLEY:    And I asked for a privilege log back

16   then.

17              THE COURT:    Yes.

18              MR. HOWLEY:    It's a little late to be raising these

19   arguments.

20              THE COURT:    With respect to the identification of the

21   classmates and any investigation with respect to that, leaving

22   aside privilege, that will be granted.        That's the last thing.

23              The documents relating to the investigations, from

24   what I've heard today, I don't think the privilege log is

25   adequate.    I think you should identify the documents, dates and


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
       Case 7:17-cv-05648-KHP Document 75 Filed 12/19/18 Page 11 of 11    11
     IblWnovC

1    from, to, who got them.

2              That brings me to the interrogatories.         State the name

3    of the people conducting the investigation and those

4    interviewed.

5              Anything else?

6              MR. HOWLEY:    Not from plaintiff, your Honor.

7              THE COURT:    Thank you, all.

8              MR. WURTZEL:    Your Honor, for the defendants, I just

9    want to clarify.

10             Your Honor's initial ruling regarding documents

11   related to other students.      Your Honor had mentioned the

12   identification of other students.

13             THE COURT:    I know your argument there is relevance,

14   and because of the retaliation, I heard you, but there may be

15   something there.    It is, after all, discovery and it isn't

16   going to be very extensive.      OK?

17             Thank you, all.

18             MR. HOWLEY:    Thank you, your Honor.

19             (Adjourned)

20

21

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
